—Amended petition unanimously dismissed without costs. Memorandum: Respondents’ motion to dismiss the amended petition for lack of personal jurisdiction should have been granted. Petitioner served the amended petition by mail upon the Attorney General and the Oneida County Attorney, but served none of the respondents. “Absent a court order authorizing such service, petitioner did not obtain personal jurisdiction over respondents by serving the petition by mail upon the Attorney-General and the [Oneida] County Attorney” (Matter of Lowrance v Coughlin, 190 AD2d 915; see, Matter of Jarvis v Coughlin, 88 AD2d 1041; Matter of Jones v Coughlin, 87 AD2d 953). Thus, we dismiss the amended petition (see, CPLR 7804 *846[g]; Schmitt v Perales, 187 AD2d 1041). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Parker, J.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.